Citation Nr: 0614096	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  02-06 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability, status post hemilaminectomy and discectomy L4-5.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
nasal fracture with deviated nasal septum.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of trauma 
to the teeth.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service in the Army from 
February 1963 to March 1965.  He subsequently had service, 
including periods of active duty for training, with the Navy 
Reserve, with the Army National Guard, and with the Air Force 
Reserve.

Historically, the Board issued a decision denying service 
connection for broken teeth in April 1973, and issued a 
decision denying service connection for a nasal fracture in .  
The Board issued a decision in November 1984 denying service 
connection for low back strain.  The appellant's subsequent 
petitions to reopen that claim were denied by rating 
decisions in July 1985 (not appealed), August 1988 (not 
appealed), October 1988 (not appealed), May 1989 (not 
appealed), and July 1989 (appeal not perfected)

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
RO in Seattle, Washington, that denied the appellant's 
petitions to reopen previously-denied claims for service 
connection for a low back disorder, for residuals of a nasal 
fracture, and for residuals of trauma to the teeth, based on 
a finding that new and materiel evidence had not been 
received in support of the petitions.  

The appellant filed Notices of Disagreement (NODs) in 
December 2001 and February 2002, and the RO issued a 
Statement of the Case (SOC) in May 2002.  The appellant filed 
a VA Form 9 (Appeal to the Board of Veterans' Appeals) in May 
2002.

The appellant testified during a hearing before RO personnel 
in y 1983, and before during a hearing before the undersigned 
Veterans Law Judge, at the RO, in April 2004.  Transcripts of 
those hearings are of record.

During the pendancy of this appeal, the file was transferred 
from the Seattle RO to the Lincoln, Nebraska, RO, which now 
has jurisdiction over the matter on appeal.  The Lincoln RO 
issued a Supplemental SOC (SSOC) in July 2005 that continued 
the denial of the appellant's petition to reopen these claims 
for service connection.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Board issued a decision denying service connection 
for broken teeth in April 1973; no additional evidence 
pertinent to that disability has since been received.  

3.  Most recently, the RO issued a decision in July 1989 
denying a claim for service connection for low back strain; 
although the veteran initiated an appeal of that decision, an 
appeal was not timely perfected.  

4.  No new evidence associated with the claims file since the 
RO's July 1989 rating decision, when considered by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back disability.

5.  An RO rating decision in October 1989 denied a request to 
reopen the claim for service connection for residuals of a 
fractured nose; no additional evidence pertinent to that 
disability has since been received.  


CONCLUSIONS OF LAW

1.  The Board's April 1973 decision denying service 
connection for broken teeth is final.  38 U.S.C.A. §§ 7103, 
7104 (West 2002); 38 C.F.R. §§ 20.1100 (2005).

2.  As new and material evidence since Board's April 1973 
denial of service connection for broken teeth has not been 
received, the criteria for reopening that claim are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

3.  The RO's July 1989 decision denying service connection 
for low back disorder is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

4.  As new and material evidence since the RO's July 1989 
denial of service connection for a low back disorder has not 
been received, the criteria for reopening that claim are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(as in effect prior to August 29, 2001).

5.  The RO's October 1989 decision denying service connection 
for fractured nose is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

6.  As new and material evidence since RO's November 1989 
denial of service connection for fractured nose has not been 
received,, the criteria for reopening that claim are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board points out, with respect to the appellant's 
petition to reopen the claim for service connection for three 
claimed disabilities (a low back disability residuals of a 
fractured nose, and residuals of fractured teeth), the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title." 38 
U.S.C. § 5103A(f).  Because, as explained in more detail 
below, new and material evidence to reopen the veteran's 
claim has not been received, it does not appear that the duty 
to assist provisions of the Act are applicable to the 
appellant's petition to reopen his claim for service 
connection for these three disabilities.

In any event, the Board finds that all notification and 
development action needed to render a fair decision on the 
petition to reopen these claims has been accomplished.

In  a September 2000 pre-rating notice letter (pre-VCAA) the 
RO informed the appellant of the criteria for re-opening 
previously denied claims for service connection, and in an 
April 2001 pre-decision notice letter the RO informed the 
appellant of VA's duties to notify and assist under the 
newly-enacted VCAA as well as the criteria to establish 
entitlement to service connection.  Thereafter, the August 
2001 rating decision being appealed, the May 2002 SOC, and 
the SSOCs of May 2005 and July 2005 notified the appellant of 
the legal criteria governing the claims, and the bases for 
the denial of each claim; the SOC and SSOC addressed the 
evidence that had been considered in connection with each 
appeal, up to that point.  Further, a March 2005 RO notice 
letter again informed the appellant of the criteria for the 
underlying claim for service connection for a given 
disability.  After each, the appellant and his representative 
were afforded ample opportunity to respond.  Hence, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support each of the claims 
on appeal, and has been afforded ample opportunity to submit 
information and evidence.

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, No. 04-81 (U.S. Vet. App. March 31, 
2006)).  The Board notes that the RO's initial notice letter 
of September 2000 did not include the criteria for the 
underlying claim of service connection.  However, as noted 
above, the claims file reflects that this deficiency was 
cured by the RO's notice letters of April 2001 and March 
2005.  Further, the August 2001 rating decision, in 
particular, identified the basis for the prior denial of each 
of the claimed disabilities.  Hence the RO has informed the 
veteran of the evidence necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denial.  Id.  

The Board also finds that the April 2001 pre-rating notice 
letter, along with the March 2005 notice letter, satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)). In the April 2001 letter, the RO notified 
the appellant that VA is required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies; requested that the appellant 
identify and provide the necessary releases for any medical 
providers from whom he wanted the RO obtain and consider 
evidence; and invited the appellant to submit any additional 
evidence in support of his claims.  These points were 
reiterated in the March 2005 letter.  The latter notice 
letter also specified that the appellant should send in any 
medical records he had; that the RO would obtain any private 
medical records for which sufficient information and 
authorization was furnished; and that the RO would also 
obtain an pertinent VA records if the appellant identified 
the date(s) and place(s) of treatment.   

In the decision of Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the appellant 
before and after the August 2001 rating action on appeal.  
However, the Board finds that, with respect to this matter, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that the claims 
were fully developed and re-adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  In this regard, as indicated above, in the April 
2001 and March 2005 notice letters, the RO advised the 
appellant of VA's responsibilities to notify and assist him 
in his claims.  Moreover, the March 2002 SOC along with the 
March 2005 SSOC notified the appellant what was needed to 
substantiate his claims and also identified the evidence that 
had been considered with respect to the claims.  After the 
notice letters, SOC, and SSOC, the veteran was afforded an 
opportunity to respond.  Thereafter, the RO readjudicated the 
veteran's claims on the basis of all the evidence of record 
in July 2005, as reflected in the SSOC, before the matters 
were forwarded to the Board for appellate review.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).
 
More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  However, as 
the Board's decision herein denies the appellant's petition 
to reopen his claims for service connection, the underlying 
claims for service connection are not being reached; as such, 
no disability rating or effective date is being assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with any 
claim on appeal.  The RO has obtained the appellant's service 
medical records, federal and state disability determinations, 
and medical records from a number of providers, both VA and 
private.  Reports of VA examination of the low back also are 
of record.  The appellant was afforded a hearing before the 
RO's hearing officer in May 1983 and before the Board in 
April 2004; transcripts of those hearings are of record.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any existing pertinent records, in addition to those noted 
above, that that need to be obtained.  In other words, the 
Board is aware of no circumstances in this matter that would 
put the VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen any of the claims.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1996).  

The Board also finds that there is no basis for further 
developing the record to create any additional evidence in 
connection with any claim on appeal.  Specifically in regard 
to medical examinations, the Board notes that for a finally-
denied claim, VA is not required under the VCAA to provide a 
medical examination unless the claim is first reopened upon 
receipt of new and material evidence.  38 C.F.R. § 
3.159(c)(4)(C)(iii).  In any event, the appellant has been 
afforded a number of VA examinations of the spine; in regard 
to the other two claimed disabilities (fractured nose and 
fractured teeth), there is no evidence of an injury in 
service or a current disability, so a prima facie case for 
service connection has not been presented, and a VA 
examination in regard to either of those two disabilities 
would not be required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§  3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

If the RO denies a claim for service connection, and the 
appellant does not perfect an appeal of that denial, the 
decision is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

It the Board denies a claim for service connection, and the 
veteran did not appeal the denial and no other exception to 
finality applies, the Board's decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. §§ 7103, 7104(a); 38 
C.F.R. § 20.1100.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Pertinent to claims filed prior to August 29, 2001, Title 38 
Code of Federal Regulations, Section 3.156(a) provides that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given that the claim 
culminating in the instant appeal was received in April 2000, 
the Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

A. Low Back Disorder

The Board denied service connection for a low back disorder 
(then characterized as claimed back disability) in a decision 
in April 1973.  Thereafter, the appellant submitted a new 
claim for service connection for a low back strain consequent 
to an injury during Active Duty for Training (ACDUTRA) in 
March 1980; this claim was denied in a rating decision in 
December 1981.  The appellant appealed the December 1981 
rating decision to the Board, and the Board issued a decision 
in November 1984 that denied service connection.  The Board's 
November 1984 decision found, as a matter of fact, that a 
preexisting back disorder did not increase in severity during 
the appellant's brief period of ACDUTRA, and concluded as a 
matter of law that the appellant's chronic low back strain 
was not incurred in or aggravated during ACDUTRA.  

After the Board's decision in November 1984, the appellant 
filed several petitions to reopen the claim.  These petitions 
were denied by RO decisions in July 1985 (not appealed), in 
August 1988 (not appealed), in October 1988 (not appealed), 
in May 1989 (not appealed), and in July 1989 (NOD submitted 
and SOC issued, but no Substantive Appeal filed).  
Accordingly, the RO's July 1989 decision is the last final 
adjudication of the claim for any reason.

The evidence of record at the time of the July 1989 rating 
decision was as follows: service medical records; appellant's 
ACDUTRA records; treatment record from Portland VAH (low back 
pain secondary to inadequate personality with depression and 
anxiety) dated in September 1971; VA general medical 
examination dated in February 1972 (history of contusion of 
dorsal spine, not found on examination); Board decision dated 
in April 1973 (service connection for claimed back disability 
denied); medical records from McChord AFB (back pain) dating 
from April 1980 to December 1980; USAF medical board report 
(chronic low back pain) dated in February 1981; USAF medical 
certificate (lumbosacral strain) dated in March 1981; VA 
examination (spine) dated in September 1981; private medical 
records (treatment for chronic lumbosacral strain) dated in 
December 1982 and January 1983; transcript of RO hearing 
(issue: service connection for lumbosacral strain) in May 
1983; the Board's November 1984 decision; inpatient treatment 
records (back pain) from Mercy Medical Center dated in April 
1985; VA Medical Center (VAMC) Martinez treatment records 
(back pain) dated from April 1985 to May 1985; VAMC San 
Francisco treatment records (back pain) dated from August 
1985 to September 1985; VA outpatient treatment note (back 
pain) dated in December 1985; VA medical examination (spine) 
dated in December 1985; disability decision by the Social 
Security Administration (SSA) dated March 1986; disability 
decisions by the California Department of Health Services 
dated April 1986 and May 1986; VAMC San Francisco treatment 
records (back pain) dating from April 1988 to July 1988. 

The evidence added to the record since the July 1989 rating 
decision consists of the following:  SSA denial letter dated 
in January 1993; VA medical examination (spine) dated in 
March 1993 (lower lumbar spine status post disc excision 
surgery, probably at L4-5, and mild-to-moderate upper and 
mid-back pain diagnosed as chronic muscular strain, 
significantly increased by chronic tension and/or 
depression); VA medical examination (general medical) dated 
in March 1993(chronic low back pain, status post lumbar 
laminectomy in 1985, and cervical spine pain); treatment 
records from White City VAMC dating from May 1993 to February 
2002 (chronic back pain); outpatient treatment records from 
Portland VAMC dated from May 2000 to February 2002 (chronic 
lower back pain); treatment records from Roseburg VAMC dated 
from February 2002 to March 2002 (calcification in the lumbar 
spine, with mild stenosis); VA MRI of the lumbar spine dated 
in March 2002 (postoperative changes with laminectomy and no 
disc herniation, and mild degenerative changes with 
degenerative disc disease); VA MRI of the cervical spine 
dated in March 2002 (moderate-to-severe stenosis and mild-to-
moderate narrowing); treatment records from Seattle VAMC 
dated from October 2003 to June 2004 (chronic neck and back 
pain).

Nonmedical evidence since the July 1989 rating decision 
includes the appellant's testimony before the Board in April 
2004, during which he testified that he injured his back in 
March 1980 while performing ACDUTRA, and had chronic back 
pain ever since then; he remembered no actual medical 
treatment until his laminectomy and discectomy in 1985.  

The Board finds that the medical evidence added to the file 
since the July 1989 rating decision is "new" in that it was 
not before the adjudicators at the time of the July 1989 
rating decision.  However, the new evidence is not 
"material" for the reasons noted below.

The Board's denied service connection in November 1984 on the 
basis that the he appellant's chronic back disorder was a 
preexisting condition not aggravated by the appellant's 
period of ACDUTRA.  Several unappealed RO rating decisions 
thereafter (July 1985, August 1988, October 1988, May 1989, 
and July 1989) found that new and material evidence had not 
been received to reopen the claim.  The medical evidence 
added to the record since July 1989 does not address the 
factors required to establish service connection: i.e., 
evidence that the appellant's low back disorder was incurred 
in service, or that the appellant had a preexisting low back 
disorder that was aggravated by military service.  The new 
medical evidence provides extensive details regarding the 
progress of the appellant's condition, including diagnostics 
such as X-ray, CT scans, and MRIs, but does not provide any 
medical evidence of nexus between the claimed disability and 
military service and is accordingly not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.    

In sum, the medical evidence added to the file since July 
1989 in the context of the attempt to reopen the claim for 
service connection for low back disability essentially fails 
to address the inadequacies of the appellant's claim as found 
by the Board in November 1984 (the last denial on the merits) 
and is not material.

The appellant's testimony dealt at length with his back 
injury during ACDUTRA, but the fact of the injury was already 
established by medical evidence and was before the 
adjudicator in July 1989.  The appellant's testimony in 
regard to the accident is accordingly cumulative and 
redundant, and by definition not material.  The appellant 
also testified at length about the progress of his condition 
after his release from ACDUTRA, but the progress of his 
condition is frankly not relevant to the issue of entitlement 
to service connection and therefore not material to the issue 
under appeal.  Furthermore, the appellant's testimony before 
the Board in April 2004 is largely redundant of his testimony 
before the RO in May 1983 and is accordingly duplicative of 
evidence that was already of record during the previous final 
adjudication of the claim. 

In any event, the Board points out that, as a layperson 
without the appropriate medical training and expertise, the 
veteran simply is not competent to provide a probative 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998).  Therefore, where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Accordingly, the Board finds that the evidence received since 
the December July 1989 RO decision regarding the claim for 
service connection for residuals of head, body, and leg 
injuries is either cumulative or redundant of evidence 
previously of record or, if new, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  It follows that the claim for service connection 
for low back disorder may not be reopened, and the RO's July 
1989 denial of the claim remains final.  As the veteran has 
not fulfilled his threshold burden of submitting new and 
material evidence to reopen this finally disallowed claim, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Residuals of a Nasal Fracture

The Board denied service connection for a broken nose in a 
decision in April 1973.  The Board's found, as a matter of 
fact, that a broken nose was not shown by the evidence to 
have been present during service, was not present at 
separation, and was not clinically shown to be currently 
present.  The Board concluded as a matter of law that a 
broken nose was not incurred in or aggravated by service.

After the Board's decision in April 1973 the appellant filed 
a petition to reopen the claim in October 1989.  The petition 
was denied by an RO rating decision in October 1989 that 
found that new and material evidence had not been received in 
support of the petition to reopen.  The appellant did not 
appeal.  Accordingly, the RO's October 1989 decision is the 
last final adjudication of the claim for any reason.

The evidence of record at the time of the October 1989 rating 
decision consisted of service medical records; the report VA 
general medical examination dated in February 1972 
(examination of head, face, and sinuses negative "although 
he has a history of a fracture of the nose") and the Board's 
decision in April 1973.  The file also contained extensive 
medical records from a number of providers (private medical 
records dated in December 1982 and January 1983; inpatient 
treatment records from Mercy Medical Center dated in April 
1985; VAMC Martinez treatment records dated from April 1985 
to May 1985; VAMC San Francisco treatment records dated from 
August 1985 to September 1985; disability decision by the 
Social Security Administration (SSA) dated March 1986; 
disability decisions by the California Department of Health 
Services dated April 1986 and May 1986; VAMC San Francisco 
treatment records dating from April 1988 to July 1988).  

Evidence received after the October 1989 rating decision 
consists of extensive medical treatment notes from a number 
of providers (treatment records from White City VAMC dating 
from May 1993 to February 2002 ; outpatient treatment records 
from Portland VAMC dated from May 2000 to February 2002; 
treatment records from Roseburg VAMC dated from February 2002 
to March 2002, and treatment records from Seattle VAMC dated 
from October 2003 to June 2004).  Nothing in these records 
pertains to any complaints, findings, or diagnosis of any 
residuals of a broken nose.

The appellant testified before the Board in April 2004, but 
he did not provide any testimony in regard to his claim for 
service connection for a fractured nose.

The Board finds that the appellant has submitted no new 
evidence whatsoever in regard to his claim for service 
connection for a fractured nose.  There being no "new" 
evidence, it follows as a matter of course that there can be 
no "new and material" evidence.  It follows that the claim 
for service connection for residuals of a nasal fracture may 
not be reopened, and the RO's October 1989 denial of the 
claim remains final.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen this finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni,  5 Vet. App. 
at 467.

C.  Residuals of Fractured Teeth

The Board denied service connection for fractured teeth by a 
decision in April 1973. The Board found, as a matter of fact, 
that broken teeth were not shown by the evidence to have been 
present during service, were not present at separation, and 
were not clinically shown to be currently present.  The Board 
concluded as a matter of law that broken teeth were not 
incurred in or aggravated by service.

There is no indication in the file that the appellant 
petitioned to have the claim reopened until the instant 
request in April 2000.  Accordingly, the Board's April 1973 
decision was the last final denial of the claim for any 
reason.

Evidence of record at the time of the Board's decision in 
April 1973 consisted of  service medical records (discharge 
dental examination showed only that a wisdom tooth and a 
right lower molar were missing), records associated Portland 
VA hospital inpatient treatment from September 1971 (no 
indication of dental issues), and the report of a VA medical 
examination in February 1972 (no indication of dental 
issues).    

Evidence added to the record since the Board's decision in 
April 1973 consists of  extensive medical treatment notes 
from a number of providers (McChord AFB dating from April 
1980 to December 1980; private medical records dated in 
December 1982 and January 1983; inpatient treatment records 
from Mercy Medical Center dated in April 1985; VAMC Martinez 
treatment records dated from April 1985 to May 1985; VAMC San 
Francisco treatment records dated from August 1985 to 
September 1985; disability decision by the Social Security 
Administration (SSA) dated March 1986; disability decisions 
by the California Department of Health Services dated April 
1986 and May 1986; VAMC San Francisco treatment records 
dating from April 1988 to July 1988; SSA denial letter dated 
in January 1993; treatment records from White City VAMC 
dating from May 1993 to February 2002; outpatient treatment 
records from Portland VAMC dated from May 2000 to February 
2002; treatment records from Roseburg VAMC dated from 
February 2002 to March 2002; treatment records from Seattle 
VAMC dated from October 2003 to June 2004).  Nothing in these 
records pertains to any complaints, findings, or diagnosis of 
any residuals of dental trauma.  

The appellant testified before the Board in April 2004, but 
he did not provide any testimony in regard to the claimed 
dental trauma or any residuals thereof.

The Board finds that the appellant has submitted no new 
evidence whatsoever in regard to his claim for service 
connection for dental trauma since the last final denial of 
the claim.  There being no "new" evidence, it follows as a 
matter of course that there can be no "new and material" 
evidence.  It follows that the claim for service connection 
for residuals of dental trauma may not be reopened, and the 
Board's April 1973 denial of the claim remains final.  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen this finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni,  5 Vet. App. at  467.




ORDER

As new and material evidence to reopen the claims for service 
connection for a low back disorder, for residuals of a nasal 
fracture, or for residuals of trauma to the teeth has not 
been received, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


